       Case 1:19-cv-11769-LTS-OTW Document 25 Filed 09/03/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
VICTOR LOPEZ,
                                                                      No. 19 CV 11769-LTS-OTW
                                   Plaintiff,

                 -against-

TIMBERLAND LLC,

                                    Defendant.
-------------------------------------------------------x

                                                    ORDER

                 On Feb. 2, 2021, the Court granted the parties’ request that the Court extend the

stay in this case for 90 additional days. (Docket entry no. 23.) In their request, the parties noted

that if the Second Circuit had not reached a decision by May 4, 2021, in the consolidated appeal

in Marcos Calcano v. Swarovski North America Limited, Case No. 20-1552, they would reassess

whether the stay should continue in this case and file a status report updating the Court. The parties

have not filed a status report regarding whether they request the stay to continue in this case and

are hereby directed to file a joint status update by September 13, 2021.

        SO ORDERED.

Dated: New York, New York
       September 3, 2021.
                                                                     /s/ Laura Taylor Swain
                                                                     LAURA TAYLOR SWAIN
                                                                     Chief United States District Judge




LOPEZ - ORD STAT RPT                                       VERSION SEPTEMBER 3, 2021                      1
